43 N.Y.2d 778 (1977)
Joseph Lanzi, Appellant,
v.
Arthur Brooks, Respondent.
Court of Appeals of the State of New York.
Argued November 9, 1977.
Decided December 15, 1977.
William E. J. Connor and Francis Bergan for appellant.
Carroll J. Mealey and Robert H. Iseman for respondent.
Chief Judge BREITEL and Judges JASEN, GABRIELLI, JONES, WACHTLER, FUCHSBERG and COOKE concur.
*779MEMORANDUM.
The order of the Appellate Division is affirmed, with costs, for the reasons stated in the memorandum decision of that court, with an additional observation. Plaintiff's complaint did not allege either a present intent not to carry out the promises of future action, or, in fact, any factual assertions from which this conclusion can be drawn, and thus failed to state a cause of action for fraud based on a misstatement of future *780 intentions (cf. Sabo v Delman, 3 N.Y.2d 155). This failure to allege a necessary element of the cause of action, however, is not to be confused with the requirement of CPLR 3016 (subd [b]) that in an action for fraud, "the circumstances constituting the wrong shall be stated in detail". This provision requires only that the misconduct complained of be set forth in sufficient detail to clearly inform a defendant with respect to the incidents complained of and is not to be interpreted so strictly as to prevent an otherwise valid cause of action in situations where it may be "impossible to state in detail the circumstances constituting a fraud" (Jered Contr. Corp. v New York City Tr. Auth., 22 N.Y.2d 187, 194).
Order affirmed, with costs, in a memorandum.